Citation Nr: 0942396	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1958 to 
August 1961 and August 1961 through September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New York, New York. 

In September 2009, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This claim is remanded to obtain the Veteran's VA treatment 
and Social Security Administration records.  During the 
September 2009 videoconference hearing, the Veteran testified 
that he is currently being treated for an unspecified mental 
disorder in a VA hospital in Brooklyn, New York and had been 
receiving treatment for a mental disorder at a VA clinic in 
Manhattan, New York.  He further stated that Brooklyn 
Hospital treated him for a back disorder in 2003 or 2004.  
The Veteran also testified that he was receiving Social 
Security Administration (SSA) disability benefits. 

The AMC must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in New York, New York, from April 2001 and 
February 2003.  However, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC must obtain all 
outstanding pertinent medical records from the New York and 
Brooklyn VAMCs, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

It appears that the Veteran has applied to the SSA for 
disability benefits; however, these records have not been 
associated with the claims files.  VA has a duty to obtain 
SSA records when they may be relevant.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992). Accordingly, the AMC should contact the SSA 
and obtain and associate with the claims files copies of the 
Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009). 

With regard to the Veteran's claim of service connection for 
PTSD, the U.S. Court of Appeals for Veterans Claims (Court) 
held that in claims involving unrepresented Veterans, the 
Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for 
service connection when the medical record so reflects.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted, the Veteran testified that he is being treated for 
a mental disorder.  See August 2009 Hearing transcript at 7.  
The Veteran has alleged that although he complained of a 
vision disorder, he is receiving mental health care 
apparently because care providers have associated his vision 
complaints with his mental status.  
Therefore under Clemons, the Veteran's claim of service 
connection for a mental disorder must encompass all diagnoses 
which may be linked to service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD or a 
mental disorder, and a back disorder 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for 
the release of any treatment records 
not currently on file.  The AMC should 
then obtain these records and associate 
them with the claims folder.  

2. Contemporaneously with this effort, 
the AMC will advise the Veteran that he 
may submit any further information 
towards substantiation of the claimed 
stressors that is not presently of 
record. 

3. The AMC will also request that the 
SSA produce all records associated with 
the award of any Social Security 
benefits (Supplemental Security Income 
or Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters.  
If such records are unavailable, obtain 
a written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.  

4. Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If appropriate, the AMC will 
afford the Veteran VA medical 
examinations.  Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide a medical examination as 
"necessary to make a decision on a 
claim, where the evidence of record, 
taking into consideration all information 
and lay or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but does not contain sufficient medical 
evidence for the [VA] to make a decision 
on the claim.").

5.  The claims for service connection 
for PTSD and a back disorder must be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case, and an adequate 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


